DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The affidavit submitted by the applicant is addressed in the examiners response o arguments below.
Claim Objections
Claim 1 is objected to.  Claim 1 previously claimed “coil threads” which, in the art, are typically known as a coil which is fitted around, or part of, a shaft.  The applicant has amended claim 1 to add limitations to the threads of the “coil threads” as having concave arcs which now appears to be a coil rod.  The examiner is construing this limitation of “coil threads” as the applicant has described in fig. 2 of the instant application.  This is a rod having arcuate threads in the body of the rod and this is how the limitation of “coil threads” will be interpreted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-13 and 15-24 are rejected for depending from claims 1 and 14.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-7, 9, 14, 17, 22, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,695,287 to Francies, III in view of U.S. Patent No. 6,848,864 to Davie et al.
Regarding claims 1 and 5, Francies discloses a lifting anchor in concrete comprising a cylindrical rod (fig. 3A) bent to form a curved handle (fig. 3A: area at 52), the handle being a smooth material, two downward legs, the legs extending downward from the handle.  However, Francies does not disclose the use of threads along the length of the legs, the threads having a concave arc between adjacent crests.  Davie discloses an embedded concrete anchor with coil threads (fig. 1: 50), the threads being arcuate and concave and extending between crests.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Francies by adding threads, as disclosed by Davie, in order to better embed in concrete.  Francies in view of Davie disclose the basic claim structure of the instant application but does not disclose specific dimensions of the threads.  Applicant fails to show criticality for specifically claimed dimensions as the applicants dimensions are broad, being 7mm-30mm, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such thread dimension would have been an obvious design choice based upon the strength needed from the structure.
Regarding claim 5, the legs of Francies lie in the same plane (fig. 3B).
Regarding claims 6 and 7, Francies in view of Davie discloses the basic claim structure of the instant application but does not disclose specific dimensions of the 
Regarding claim 9, Francies in view of Davie discloses the basic claim structure of the instant application but does not disclose specific leg dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions would have been an obvious design choice based upon the weight to be lifted by making the embedment more difficult to be removed from the concrete.
Regarding claim 14, claim 14 is rejected for reasons cited in the rejection of claim 1.  Additionally, Francies discloses the anchor in concrete with the legs downward (fig. 2).
Regarding claim 17, Francies discloses the concrete having a planar flange with recess (fig. 2: 46 and 42) and web (36) extending perpendicularly, the handle (40) in the recess.  Francies in view of Davie disclose the basic claim structure of the instant application but does not disclose specific dimensions of the thread lengths.  Applicant fails to show criticality for specifically claimed dimensions, which are broad in being 10” or more, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such thread dimension would have been an obvious design choice based upon the strength needed from the structure.

Regarding claim 24, Francies in view of Davie do not disclosed the use of rolled threads.  However, the use of threads are disclosed.  Applicant fails to show criticality for specifically claimed dimensions as found in rolled threads, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  This would have been an obvious design choice since the applicant’s specification states the threads may be cut, coil, course, etc. (Applicant’s specification, last paragraph of page 2).  The use of rolled threads would be based on the needs of a particular application.

Claims 2-4, 8, 10, 15, 16 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,695,287 to Francies, III in view of U.S. Patent No. 6,848,864 to Davie et al. further in view of U.S. Patent Application No. 2010/0058677 to Arteon.
Regarding claim 2, Francies discloses straight legs but not converging with each other.  Arteon discloses a concrete anchor with legs converging (fig. 3B: 24, 25).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Francies by using converging legs, as disclosed by Arteon, in order to better embed the anchor.
Regarding claims 3 and 4, Francies in view of Davie further in view of Arteon discloses the basic claim structure of the instant application but does not disclose specific dimensions of legs.  Applicant fails to show criticality for specifically claimed 
Regarding claims 8 and 20, Francies discloses straight legs but not diverging with each other.  Arteon discloses a concrete anchor with legs diverging (fig. 6A: 50).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Francies by using diverging legs, as disclosed by Arteon, in order to better embed the anchor.
Regarding claim 10, claim 10 is rejected for reasons cited in the rejections of claims 4 and 8.
Regarding claim 15, claim 15 is rejected for reasons cited in the rejections of claims 2 and 3.
Regarding claim 16, claim 16 is rejected for reasons cited in the rejections of claims 4 and 8.
Claims 18 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,695,287 to Francies, III in view of U.S. Patent No. 6,848,864 to Davie et al. further in view of U.S. Patent Application No. 2010/0058677 to Arteon further in view of U.S. Patent No. 3,626,648 to Beckham.
Regarding claim 18, claim 18 is rejected for reasons cited in the rejections of claims 1 and 2.  Additionally, the web is not disclosed as tapering.  Beckham discloses tapered webs (fig. 1: see upper taper of 11).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to change the shape of 
Regarding claim 19, Francies discloses a double tee (column 2, lines 29-30).  Francies in view of Davie in view of Arteon further in view of Beckham disclose the basic claim structure of the instant application but does not disclose specific dimensions of the threads.  Applicant fails to show criticality for specifically claimed dimensions, the dimensions being broad at 15” or greater, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such thread dimension would have been an obvious design choice based upon the strength needed from the structure.
Response to Arguments
Applicant's arguments filed 5/26/21 have been fully considered but they are not persuasive.  The applicant’s remarks regarding Friberg are moot as the claim amendments have necessitated the new rejection above without the use of Friberg.  
         The affidavit of 5/26/21 is acknowledged.  The affidavit submits test data which is not argued by the examiner.  With regards to the Francies reference, this has been modified with the Davie reference which teaches coil threads as disclosed by the instant application in figure 2.  The Davie reference uses this coil thread pattern to embed in concrete.  
	The applicant argues the Arteon reference in that Arteon teaches flat legs.  However, Arteon is used to teach converging legs and not the cross section of the legs.  


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633